Title: To John Adams from John C. Herbert, 10 June 1798
From: Herbert, John C.
To: Adams, John



Sir
ante 10 June 1798

The Young Men of Alexandria, prompted by their ardent attachment to the excellent constitution of their Country, and alarmed at the dangers which menace its existence, from the unjust Aggressions of a foreign power, beg leave to address you on an Occasion so interesting to the feelings of every American Citizen. Impressed with the liveliest sense of the blessings we enjoy under the Government of our choice, a Government founded on the purest principles of republicanism, and unequalled by any other in the known World, we view with mingled Emotions of Grief, and indignation, the insidious machinations of our foreign and domestic enemies, to diminish the prosperity, and subvert the peace and Happiness of the United States. We highly appreciate the fair Inheritance we have received from our forefathers. The Enjoyment of Equal Liberty and Laws, for this they fought, bled, and Conquered, and this they have transmitted inviolate to us. In vain they met the frowns of tyrants, in vain they struggled for the establishment, and security of their independence, in vain they toiled, in vain they contended, if we their Sons want Valour to repel the Assaults of its Invaders—Never will we disgrace the glorious Atchiefments of our worthy ancestors, never will we part with our Birthright.—Rather than submit to the degradation of our national character, by accepting the proffered terms of an ignominious, and precarious peace, rather than acquiesce in the injuries, and insults our Country has been subjected to, we will vindicate the one, and defend the other, at the expence of our Fortunes, and the hazard of our Lives.
We in common with the rest of our Countrymen, deprecate the necessity of a recourse to Hostilities, but war with all its incidental ills is preferable to base submission. We applaud the policy which provides for the defence of our Coasts, and the security of our Commerce, and lament the ineffectual exertions of our Envoys at Paris to conciliate the existing differences between America, and France. We earnestly hope that all animosities resulting from a diversity of political sentimant, will be superseded by a unanimous determination to stand forth the Champions of the Constitution, and the defenders of public Liberty. Actuated by an enthusiastic veneration for the rights of Freemen, and emulous of that Spirit by which those rights were secured, we pledge ourselves faithfully to cooperate with the Constituted Authorities in any measures which may be adopted for the safety of our Country at this eventful Period—
We cannot conclude this Address, without expressing to you, Sir, our approbation of the Patriotism, Wisdom, and firmness which you have displayed, in the discharge of the arduous duties of your office. We fervently pray, that you may meet with the unanimous, and strenuous support of your Countrymen, in all your endeavours for the preservation of the Peace, and dignity of the United States. May the Great Arbiter of Nations graciously preside in all our Councils may he direct, and prosper all our undertakings, and as his protecting arm assisted our fathers in the acquisition of independence, may he ever perpetuate render successful the Efforts of their Sons for its permanent maintenance



            
            John C. HerbertRobert YoungPeter  JrM. McRae} Committeeplus two pages of signatures